Citation Nr: 1610250	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinea corporis (claimed as rash, skin condition/dermatitis).    

2.  Entitlement to service connection for skin disability.  

3.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to a compensable initial rating for service-connected bilateral pinguecula and dry eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991.  The Veteran also served with the United States Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Concerning the reopened issue for service connection, the Board restyled the issue as shown on the title page of the decision to allow for consideration of all skin diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In the December 2015 appellant's brief, the Veteran's representative indicated that additional evidence had been associated with the claims folder and the electronic records.  The Veteran's representative waived local jurisdiction review of these documents.  38 C.F.R. § 20.1304(c) (2015).  However, the Board also points out that the Veteran's substantive appeal was received after February 2, 2013, and falls within the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and Veterans Benefits Administration Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial AOJ review unless initial review by the AOJ is specifically requested).

In the December 2015 appellant's brief, the Veteran's representative withdrew the request for a hearing.  See 38 C.F.R. § 20.704(e) (2015).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected disability at issue renders her unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The issues of entitlement to service connection for psychiatric disability, to include PTSD, and entitlement to a compensable initial rating for service-connected bilateral pinguecula and dry eyes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Most recently, a July 2006 rating decision denied entitlement to service connection for tinea corporis (claimed as rash, skin condition/dermatitis).  New and material evidence was not received within the one year period to appeal that determination, and the Veteran did not perfect an appeal of the decision to the Board.
 
2.  Evidence received since the July 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for tinea corporis (claimed as rash, skin condition/dermatitis).  

3.  The evidence is in equipoise as to whether the Veteran's skin disability had its onset in active service.  


CONCLUSIONS OF LAW

1.  The July 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  New and material evidence having been received, the claim for entitlement to service connection for tinea corporis (claimed as rash, skin condition/dermatitis) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for skin disability, variously diagnosed as tinea corporis, acne, and dermatitis, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Given the favorable disposition of the action herein, i.e., reopening and granting the claim for entitlement to service connection for skin disability, variously diagnosed as dermatitis and tinea corporis, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In May 1995, VA received a claim for service connection for skin rash all over body.  The Veteran indicated that treatment started at the unit after discharge.  

A November 1995 rating decision denied the claim for entitlement to service connection for tinea corporis.  A December 1995 VA notice letter advised the Veteran of the rating decision and enclosed VA Form 4107, describing her rights to appeal.  Following the December 1995 VA notice letter, it appears that relevant evidence consisting of a February 1995 treatment record from the Naval Hospital in Jacksonville, Florida was associated with the claims folder.  The record was not date stamped so it is not evident as to when the record was received by VA.  Nonetheless, even if the record was received within the one year period from notification of the November 1995 rating decision, the February 1995 treatment record was already associated with the claims folder at the time of the November 1995 rating decision.  The Veteran did not appeal the rating decision.  Therefore, the November 1995 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Thereafter, a claim for service connection for skin rash was received by VA in January 1997.  

A March 1997 rating decision did not reopen the claim for service connection for tinea corporis and dermatitis.  Additional evidence was received and a March 1998 rating decision determined that the service connection for dermatitis was denied as the claim was not well grounded.  The Veteran submitted a timely notice of disagreement with the March 1998 rating decision.  A Statement of the Case was issued in November 1998.  The Veteran did not perfect an appeal, nor submit new and material evidence within one year thereafter.  The March 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

Thereafter, the record indicates that a claim for service connection for a skin condition was received by VA in March 2001.  

An April 2002 rating decision denied reopening the claim for service connection for tinea corporis.  Additional evidence was received within the one year period from notification of the April 2002 rating decision and the claim was readjudicated by a September 2002 rating decision.  A September 2002 VA notice letter advised the Veteran of the September 2002 rating decision, and an enclosed VA Form 4107 described her rights to appeal.  The September 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

Thereafter, a February 2006 claim was received by the Veteran and she requested service connection for a rash.  

A July 2006 rating decision denied entitlement to service connection for tinea corporis (claimed as rash, skin condition/dermatitis) because the evidence submitted was not new and material.  An August 2006 VA notice letter advised the Veteran of the July 2006 rating decision and advised the Veteran of her rights to appeal the decision.  

In August 2006, a congressional inquiry was directed to VA wherein it was noted that the Veteran complained of skin problems and dry eyes.  The Veteran's statement to the Congressman noted that she had VA appointments in September 2006, which included a dermatology appointment.  

In this respect, the AOJ did not readjudicate the Veteran's claim based on the receipt of evidence received within the one year period after notification of the July 2006 rating decision.  While the AOJ did not request the identified VA medical treatment records by the Veteran at that time, the claims folder now contains VA medical treatment records from that time period, to include the identified September 2006 appointment.  The September 2006 VA treatment record noted ongoing treatment for the Veteran's skin issues and the assessment was listed as atopic dermatitis and PIH.  These diagnoses were duplicative of the diagnoses already associated with the claims folder at the time of the July 2006 rating decision.  The Veteran's statement regarding her symptoms and the VA medical treatment records revealing diagnoses and ongoing treatment do not constitute new and material evidence to reopen the claim.  The evidence at the time of the July 2006 rating decision already included diagnoses of the Veteran's skin disability.  Accordingly, the Board finds that the July 2006 rating decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015); see also 38 C.F.R. § 3.156(b) (2015).

Following the July 2006 rating decision, the Veteran filed a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for tinea corporis.  An October 2007 rating decision denied the claim and the Veteran filed a timely notice of disagreement.  A Statement of the Case was issued in June 2008 and the Veteran did not perfect an appeal.  The October 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

In September 2009, VA received a claim for service connection for skin condition.  

While the October 2007 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151, the Board will review the evidence received since the July 2006 final rating decision.  The Veteran has not contended that she is entitled to compensation under 38 U.S.C.A. § 1151 in connection with her claim to reopen service connection for skin disability.  Evidence received since the July 2006 rating decision includes the Veteran's statements, VA medical treatment records, VA examination reports, and the Veteran's representative's arguments.  In the December 2015 appellant's brief, the Veteran's attorney stated that the Veteran indicated that her condition was due to exposure to chemicals and other pollutants during her service in Desert Storm.  The Board finds that the attorney's statement is "new" because it was not of record at the time of the prior final July 2006 rating decision.  The evidence is "material" because it indicates that the Veteran was exposed to certain pollutants and environmental hazards during her service during the Gulf War.  This evidence raises a reasonable possibility of substantiating the claim in that it provides a more complete picture regarding the origin of the in-service injury.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that new and material evidence has been received with respect to the claim of entitlement to service connection for tinea corporis (claimed as rash, skin condition/dermatitis) and the claim is reopened.

Service Connection - Skin Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record reflects that the Veteran has a current skin disability.  The medical treatment records reflect diagnoses of dermatitis, acne, and tinea corporis.  Thus, element (1) is demonstrated.  See Shedden, supra.

With respect to element (2), evidence of an in-service disease or injury, the service treatment records do not show that the Veteran complained of a skin disability.  However, she subsequently stated that she was exposed to certain environmental hazards during her service in the Gulf War and she immediately obtained medical treatment following her discharge.  In fact, the Board observes that the Veteran sought medical treatment in 1995 and complained of a skin rash on and off for three years following her military service.  The Board finds that the Veteran is competent and credible to report witnessing skin manifestations upon return from Gulf War service.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).

Concerning element (3), the Board recognizes that the evidence regarding a nexus relationship between the Veteran's skin disability and active service is limited.  However, the Board finds that the Veteran has provided competent and credible statements regarding the onset and persistent nature of her skin disability and submitted lay statements from individuals who observed the chronic nature of her skin disabilities in 1995 and 1997.  For example, Sgt. L. G. noted that she had been complaining about itching for the last four years and had spots on her face and arms.  A March 1997 statement from P. W. noted that she noticed that the Veteran suffered from a severe rash breakout on her face and body and the Veteran told her that her first breakout happened from Saudi Arabia.  

In addition, the medical treatment records support the Veteran's statements regarding the chronic nature of her skin disability.  As noted above, a Naval Hospital record dated in February 1995, only a few short years after service, shows that the Veteran reported a skin rash that existed for three years off and on since returning from overseas.  The assessment was listed as tinea corporis.  The VA medical treatment records dated since that time show that the Veteran consistently complained of a skin rash and associated symptoms, which have been variously diagnosed as dermatitis, acne and tinea corporis.  In addition, an August 2001 statement from a physician noted that the Veteran's exposure to oils and other hazards in Desert Storm can trigger and/or exacerbate acne of the face.  Furthermore, the provisions of 38 C.F.R. § 3.303(d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

In this case, the Board finds that the evidence, including the evidence pertinent to service, is in relative balance as to whether the Veteran's current disability is related to active service.  As the evidence is in relative balance as to whether the Veteran's current skin disability is related to service, the benefit-of-the-doubt is resolved in favor of the Veteran.  Service connection for a skin disability, variously diagnosed as dermatitis, acne, and tinea corporis, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinea corporis (claimed as rash, skin condition/dermatitis) is reopened.  

Entitlement to service connection for skin disability, variously diagnosed as dermatitis, acne, and tinea corporis, is granted.  


REMAND

Concerning the claim for a compensable initial rating for bilateral pinguecula and dry eyes, the Veteran was provided a VA medical examination in February 2010.  She reported symptoms of burning and redness in her eyes.  The VA examiner listed diagnoses of dry eyes, pinguecula, history of eye trauma OU with no residual, and refractive error, correctable to 20/20 OU.  Concerning dry eyes, the examiner indicated that the effects on the Veteran's usual occupation were significant as the impact was vision difficulty.  While the VA examiner indicated that the Veteran had refractive error, the examiner did not reconcile that finding with the statement that the Veteran's dry eyes manifested in vision difficulty.  In addition, the examiner did not discuss whether the Veteran experienced any visual field defect as a manifestation of her service-connected disability.  The Board finds that a new VA examination is required.  

Concerning the claim for service connection for psychiatric disability, to include PTSD, the Veteran was provided a VA medical examination in February 2010.  The examiner reviewed the claims folder.  The examiner was asked whether "PTSD is due to or a result of military combat experience."  The examiner opined that the Veteran's symptoms did not meet the DSM-IV criteria for PTSD and it was very clear that her current symptoms were due to recent events and "have nothing to do with her military experience."  The examiner also listed a diagnosis of major depressive disorder and stated that the Veteran's bereavement evolved into a major depressive episode.  However, since the February 2010 VA examination, the Veteran described in-service stressors of an alleged rape and bearing witness to hostile military activity, which was not addressed by the VA examiner.  The Veteran also submitted VA medical treatment records dated in 2014, which include assessments of PTSD.  A new VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Gainesville VA Medical Center and Lakeville VA Medical Center and associated outpatient clinics.  

2.  Schedule the Veteran for a VA medical examination for her service-connected bilateral pinguecula and dry eyes.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies and testing must be completed.  Following examination of the Veteran and review of the claims folder, the examiner must address the following:

*All manifestations and symptoms of the Veteran's bilateral pinguecula and dry eyes must be listed.  

*Address whether the Veteran has any visual field defect, to include the degree, if any, due to the service-connected bilateral pinguecula and dry eyes.  

*Address whether the Veteran's service-connected bilateral pinguecula and dry eyes manifest in a decrease in visual acuity.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability present, to include PTSD.  The claims folder must be made available to the examiner and a notation must be included in the report confirming that the review was completed.  Any indicated studies and testing must be completed.  Following review of the claims folder and examination of the Veteran, the examiner must respond to the following:

*Does the Veteran have a diagnosis of PTSD?

If a diagnosis of PTSD cannot be made, the examiner must provide an explanation.

*If so, is the Veteran's PTSD at least as likely as not related (50 percent probability or more) due to fear of hostile military activity?

For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle imbedded explosive device, incoming artillery, rocket, or mortar fire, grenade, small arms fire, including suspected sniper fire, or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho physiological state of fear, helplessness, or horror.

* Is the Veteran's PTSD at least as likely as not (50 percent probability or more) related to any other corroborated in-service stressor? 

* Is any psychiatric disability other than PTSD at least as likely as not (50 percent probability or more) related to the Veteran's active service?

Rationale must be proffered for the opinions reached.

4.  When the development requested has been completed and any other development deemed necessary, readjudicate the issues.  If any benefit sought is not granted, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


